DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 01/18/2022 has been entered and made of record. Claims 17-21 were withdrawn. Claims 1-16 are pending in the application.
Claim Objections
Claims 7 and 15 are objected to because of the following informalities: Claims 7 and 15 contain the misspelled word “devie.” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7-9, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0152698) in view of Squilla et al. (US 6362900) and Grossman et al. (US 2010/0235245).
Regarding claim 1, Kim teaches/suggests: A method for augmenting a photograph taken by a visitor at a non-profit venue, comprising: 
executing an application on a mobile computing device carried by a visitor to a non-profit venue (Kim [0033]: “An electronic device in accordance with the present invention can be a portable computing device such as a smart phone.”), which, when executed, performs the steps of: 
analyzing an original photograph taken by the visitor to determine a location of a subject of the original photograph (Kim [0102]: “In this mode, when a user photographs or takes a video of a real world space, the user's location information is obtained, and pre-stored AR contents (image and/or audio contents) corresponding to the location are retrieved;” [0114]: “…in a tourist spot or public land, many users visit that place and produce contents in the corresponding position.”); 
determining a set of characteristics of the original photograph (Kim [0103]: “During this process, the controller 160 extracts feature points of the collected image and detects positions of AR contents having the corresponding feature points.” [The feature points meet the claimed set of characteristics.]); 
accessing digital imagery from a database of 
creating a from the database (Kim [0102]: “The retrieved AR contents can then be used to improve or augment the photo or video, to produce a composite image as final AR contents.” [Augmenting the photo meets the claimed creating.]); 
masking the original photograph based on differences between the 
compositing the original photograph with the 
Kim does not teach/suggest high-resolution. Squilla, however, teaches/suggests high-resolution (Squilla Abstract: “The miniature version of the photo album is then correlated to the high resolution version of the images stored in the database to retrieve a high resolution version of the photo album which is then produced using conventional photofinishing techniques.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the AR contents of Kim to have high resolution as taught/suggested by Squilla for quality.

Nor does Kim teach/suggest:
determining a set of characteristics of the original photograph that correspond to characteristics of a philanthropic campaign; 
compositing the original photograph with the high-resolution digital image to create a high-resolution composite photograph accentuating the characteristics that correspond to the philanthropic campaign.
Grossman, however, teaches/suggests a philanthropic campaign (Grossman [0025]: “Accordingly, the advertisement server system creates a philanthropic advertising campaign using advertisement placeholders displayed on web pages belonging to publishers. The advertisement placeholders identify a philanthropic organization supported by the publisher and shows advertisements received from the advertisement server system in the advertisement placeholder.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the AR contents of Kim to correspond to a philanthropic campaign as taught/suggested by Grossman for philanthropy. As such, Kim as modified by Squilla and Grossman teaches/suggests:
determining a set of characteristics of the original photograph that correspond to characteristics of a philanthropic campaign (Kim [0103]: “During this process, the controller 160 extracts feature points of the collected image and detects positions of AR contents having the corresponding feature points;” Grossman [0025]: “Accordingly, the advertisement server system creates a philanthropic advertising campaign using advertisement placeholders displayed on web pages belonging to publishers. The advertisement placeholders identify a philanthropic organization supported by the publisher and shows advertisements received from the advertisement server system in the advertisement placeholder.”); 
compositing the original photograph with the high-resolution digital image to create a high-resolution composite photograph accentuating the characteristics that correspond to the philanthropic campaign (Kim [0102]: “The retrieved AR contents can then be used to improve or augment the photo or video, to produce a composite image as final AR contents;” Squilla Abstract: “The miniature version of the photo album is then correlated to the high resolution version of the images stored in the database to retrieve a high resolution version of the photo album which is then produced using conventional photofinishing techniques;” Grossman [0025]: “Accordingly, the advertisement server system creates a philanthropic advertising campaign using advertisement placeholders displayed on web pages belonging to publishers. The advertisement placeholders identify a philanthropic organization supported by the publisher and shows advertisements received from the advertisement server system in the advertisement placeholder.”).

Regarding claim 4, Kim as modified by Squilla and Grossman teaches/suggests: The method of claim 1, wherein the high-resolution imagery includes video (Kim [0104]-[0105]: “When the corresponding area is detected, the controller 160 identifies a background object defined as the corresponding area of the AR contents and searches for user contents … Meanwhile, user contents such as 65 may be video contents;” Abstract: “The miniature version of the photo album is then correlated to the high resolution version of the images stored in the database to retrieve a high resolution version of the photo album which is then produced using conventional photofinishing techniques.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 5, Kim as modified by Squilla and Grossman teaches/suggests: The method of claim 1, wherein the high-resolution imagery includes a light-field photographic image (Kim [0104]: “When the corresponding area is detected, the controller 160 identifies a background object defined as the corresponding area of the AR contents and searches for user contents;” Abstract: “The miniature version of the photo album is then correlated to the high resolution version of the images stored in the database to retrieve a high resolution version of the photo album which is then produced using conventional photofinishing techniques.”). The claimed light-field photographic image would have been a well-known feature of the high resolution version for quality (Official Notice). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 7, Kim as modified by Squilla and Grossman teaches/suggests: The method of claim 1, further comprising providing the high-resolution composite photograph to the visitor on a website or within the application on the mobile computing [device] carried by the visitor (Kim [0102]: “The retrieved AR contents can then be used to improve or augment the photo or video, to produce a composite image as final AR contents;” Squilla Abstract: “The miniature version of the photo album is then correlated to the high resolution version of the images stored in the database to retrieve a high resolution version of the photo album which is then produced using conventional photofinishing techniques.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 8, Kim as modified by Squilla and Grossman teaches/suggests: The method of claim 1, wherein the set of characteristics includes at least one of location, orientation, point of view and lighting characteristics (Kim [0103]: “During this process, the controller 160 extracts feature points of the collected image and detects positions of AR contents having the corresponding feature points.”).

Regarding claim 9, Kim teaches/suggests: A method for augmenting a video taken by a visitor at a non-profit venue, comprising: 
executing an application on a mobile computing device carried by a visitor (Kim [0033]: “An electronic device in accordance with the present invention can be a portable computing device such as a smart phone.”), which, when executed, performs the steps of: 
analyzing an original video taken by a visitor to a non-profit venue to determine locations of subjects of the original video (Kim [0102]: “In this mode, when a user photographs or takes a video of a real world space, the user's location information is obtained, and pre-stored AR contents (image and/or audio contents) corresponding to the location are retrieved;” [0114]: “…in a tourist spot or public land, many users visit that place and produce contents in the corresponding position.”); 
determining a set of characteristics of the original video (Kim [0103]: “During this process, the controller 160 extracts feature points of the collected image and detects positions of AR contents having the corresponding feature points.” [The feature points meet the claimed set of characteristics.]); 
accessing digital imagery from a database of 
creating a 
masking the original video based on differences between the (Kim [0102]: “The retrieved AR contents can then be used to improve or augment the photo or video, to produce a composite image as final AR contents.” [The claimed masking in an inherent and/or implicit feature of the composite image. In addition, such feature would have been well known for compositing (Official Notice).]); and 
compositing the original video with the 
Kim does not teach/suggest high-resolution. Squilla, however, teaches/suggests high-resolution (Squilla Abstract: “The miniature version of the photo album is then correlated to the high resolution version of the images stored in the database to retrieve a high resolution version of the photo album which is then produced using conventional photofinishing techniques.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Nor does Kim teach/suggest:
determining a set of characteristics of the original video that correspond to characteristics of a philanthropic campaign; 
compositing the original video with the high-resolution motion path sequence of images to create a high-resolution composite video accentuating the characteristics that correspond to the philanthropic campaign.
Grossman, however, teaches/suggests a philanthropic campaign (Grossman [0025]: “Accordingly, the advertisement server system creates a philanthropic advertising campaign using advertisement placeholders displayed on web pages belonging to publishers. The advertisement placeholders identify a philanthropic organization supported by the publisher and shows advertisements received from the advertisement server system in the advertisement placeholder.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein. As such, Kim as modified by Squilla and Grossman teaches/suggests:
determining a set of characteristics of the original video that correspond to characteristics of a philanthropic campaign (Kim [0103]: “During this process, the controller 160 extracts feature points of the collected image and detects positions of AR contents having the corresponding feature points;” Grossman [0025]: “Accordingly, the advertisement server system creates a philanthropic advertising campaign using advertisement placeholders displayed on web pages belonging to publishers. The advertisement placeholders identify a philanthropic organization supported by the publisher and shows advertisements received from the advertisement server system in the advertisement placeholder.”); 
compositing the original video with the high-resolution motion path sequence of images to create a high-resolution composite video accentuating the characteristics that correspond to the philanthropic campaign (Kim [0102]: “The retrieved AR contents can then be used to improve or augment the photo or video, to produce a composite image as final AR contents;” Squilla Abstract: “The miniature version of the photo album is then correlated to the high resolution version of the images stored in the database to retrieve a high resolution version of the photo album which is then produced using conventional photofinishing techniques;” Grossman [0025]: “Accordingly, the advertisement server system creates a philanthropic advertising campaign using advertisement placeholders displayed on web pages belonging to publishers. The advertisement placeholders identify a philanthropic organization supported by the publisher and shows advertisements received from the advertisement server system in the advertisement placeholder.”).

Claims 12 and 13 recite limitations similar in scope to those claims 4 and 5, respectively, and are rejected for the same reasons.

Regarding claim 16, Kim as modified by Squilla and Grossman teaches/suggests: The method of claim 9, wherein the set of characteristics includes at least one of location, orientation, lighting, and motion path characteristics (Kim [0103]: “During this process, the controller 160 extracts feature points of the collected image and detects positions of AR contents having the corresponding feature points.”).

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0152698) in view of Squilla et al. (US 6362900) and Grossman et al. (US 2010/0235245) as applied to claims 1 and 9 above, and further in view of Choi et al. (US 2015/0036926).
Regarding claim 2, Kim as modified by Squilla and Grossman does not teach/suggest: The method of claim 1, wherein the high-resolution imagery includes a 3D model of the location of the subject. Choi, however, teaches/suggests a 3D model of the location of the subject (Choi [0064]: “The high-resolution view 340 may include both color information and depth information associated with the scene, may be utilized for generating a 3D scene model.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the AR contents of Kim as modified by Squilla and Grossman to include the 3D scene model of Choi to represent the real world space.

Regarding claim 10, Kim as modified by Squilla, Grossman, and Choi teaches/suggests: The method of claim 9, wherein the high-resolution imagery includes a 3D model of the locations of the subjects (Choi [0064]: “The high-resolution view 340 may include both color information and depth information associated with the scene, may be utilized for generating a 3D scene model.”). The same rationale to combine as set forth in the rejection of claim 2 above is incorporated herein.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0152698) in view of Squilla et al. (US 6362900) and Grossman et al. (US 2010/0235245) as applied to claims 1 and 9 above, and further in view of Burgess (US 2018/0176441).
Regarding claim 3, Kim as modified by Squilla and Grossman does not teach/suggest: The method of claim 1, wherein the high-resolution imagery contains 3D metadata. Burgess, however, teaches/suggests 3D metadata (Burgess [0091]: “In one aspect of the invention, GPS coordinates and other system parameters are used to derive size and position information for objects in the 3D image. In particular, by recording/embedding metadata into the image data recorded by two “cameras” (or the same camera at two closely spaced angular positions), various size, distance, and other information may be extracted from the images.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the AR contents of Kim as modified by Squilla and Grossman to include the 3D metadata of Burgess to derive size and position information.

Claim 11 recites limitations similar in scope to those claim 3 and is rejected for the same reasons.

Claims 6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0152698) in view of Squilla et al. (US 6362900) and Grossman et al. (US 2010/0235245) as applied to claims 1 and 9 above, and further in view of Fujimoto et al. (US 2009/0141048).
Regarding claim 6, Kim as modified by Squilla and Grossman does not teach/suggest: The method of claim 1, further comprising re-shading images of human subjects captured in the original photograph to blend with the high-resolution imagery from the database. Fujimoto, however, teaches/suggests re-shading images of human subjects captured in the original photograph (Fujimoto [0084]: “On the other hand, the background image data is converted into high-resolution image data so as to have the same resolution as the mask image data, and the picture or the photo included in the background image data is displayed on an image area of the mask image.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the compositing of Kim as modified by Squilla and Grossman such that the original photograph is converted into high-resolution image data (the claimed re-shading) as taught/suggested by Fujimoto to have the same resolution.

As such, Kim as modified by Squilla, Grossman, and Fujimoto teaches/suggests re-shading images of human subjects captured in the original photograph to blend with the high-resolution imagery from the database (Squilla Abstract: “The miniature version of the photo album is then correlated to the high resolution version of the images stored in the database to retrieve a high resolution version of the photo album which is then produced using conventional photofinishing techniques;” Fujimoto [0084]: “On the other hand, the background image data is converted into high-resolution image data so as to have the same resolution as the mask image data, and the picture or the photo included in the background image data is displayed on an image area of the mask image.”).

Regarding claim 14, Kim as modified by Squilla, Grossman, and Fujimoto teaches/suggests: The method of claim 9, further comprising re-shading images of human subjects captured in the original video to blend with the high-resolution imagery from the database (Squilla Abstract: “The miniature version of the photo album is then correlated to the high resolution version of the images stored in the database to retrieve a high resolution version of the photo album which is then produced using conventional photofinishing techniques;” Fujimoto [0084]: “On the other hand, the background image data is converted into high-resolution image data so as to have the same resolution as the mask image data, and the picture or the photo included in the background image data is displayed on an image area of the mask image.”). The same rationale to combine as set forth in the rejection of claim 6 above is incorporated herein.

Regarding claim 15, Kim as modified by Squilla, Grossman, and Fujimoto teaches/suggests: The method of claim 14, further comprising providing the high-resolution composite video to the visitor on a website or within the application on the mobile computing [device] carried by the visitor (Kim [0102]: “The retrieved AR contents can then be used to improve or augment the photo or video, to produce a composite image as final AR contents;” Squilla Abstract: “The miniature version of the photo album is then correlated to the high resolution version of the images stored in the database to retrieve a high resolution version of the photo album which is then produced using conventional photofinishing techniques.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0164990 – augmented video
US 2015/0254903 – AR image transformation
US 2015/0317829 – explorable AR displays
US 2016/0080907 – managing people by detection/tracking
US 2020/0380267 – object trajectory augmentation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611